NO. 12-13-00227-CR

                            IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

STEVEN CRAIG WIGHT,                               §      APPEAL FROM THE 114TH
APPELLANT

V.                                                §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                          §      SMITH COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
          Steven Craig Wight appeals his conviction for theft. Appellant’s counsel filed a brief in
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant filed a pro se brief. We
affirm.


                                           BACKGROUND
          Appellant was charged by indictment with the offense of theft of property having a value
of less than $1,500, a state jail felony. The indictment included a jurisdictional paragraph,
alleging that Appellant had previously been convicted twice of theft. Appellant pleaded “not
guilty,” and the case proceeded to a jury trial. At the conclusion of the trial, the jury found
Appellant guilty of theft as charged in the indictment, found the jurisdictional paragraph to be
true, and assessed his punishment at two years in a state jail facility and a $2,000 fine. This
appeal followed.


                          ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
          Appellant’s counsel filed a brief in compliance with Anders and Gainous, stating that he
has diligently reviewed the appellate record and is of the opinion that the record reflects no
reversible error and that there is no error upon which an appeal can be predicated. From our
review of counsel’s brief, it is apparent that counsel is well acquainted with the facts in this case.
In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App.
1978), counsel’s brief presents a chronological summation of the procedural history of the case,
and further states that counsel is unable to raise any arguable issues for appeal.
       In Appellant’s pro se brief, he argues that his trial counsel rendered ineffective assistance
because he did not raise objections to several errors at trial and did not inform him of his right to
appeal. He also contends that there is insufficient evidence to support his conviction, that his due
process rights were violated, that a prior theft charge should not have been admitted at trial, and
that several witnesses committed perjury. Finally, Appellant argues that there was a “scheme of
wrongful justice” or “conspiracy of several officials” to incarcerate him.
       We have reviewed the record for reversible error and have found none. See Bledsoe v.
State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).


                                           CONCLUSION
       As required, Appellant’s counsel has moved for leave to withdraw in the case. See In re
Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State,
813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We are in agreement with Appellant’s counsel
that the appeal is wholly frivolous. Accordingly, his motion for leave to withdraw is hereby
granted, and the trial court’s judgment is affirmed. See TEX. R. APP. P. 43.2.
       Counsel has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise him of his right to file a petition for discretionary
review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant
wish to seek further review of this case by the Texas Court of Criminal Appeals, he must either
retain an attorney to file a petition for discretionary review or he must file a pro se petition for
discretionary review.    See In re Schulman, 252 S.W.3d at 408 n.22.                 Any petition for
discretionary review must be filed within thirty days from the date of either this court’s judgment
or the day the last timely motion for rehearing was overruled by this court. See TEX. R. APP. P.
68.2(a). Any petition for discretionary review must be filed with the Texas Court of Criminal
Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the




                                                  2
requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4;
In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered August 29, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)



                                                           3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                           AUGUST 29, 2014


                                          NO. 12-13-00227-CR


                                      STEVEN CRAIG WIGHT,
                                             Appellant
                                                V.
                                       THE STATE OF TEXAS,
                                             Appellee


                                 Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0458-13)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.